Citation Nr: 1121361	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left foot condition.

3.  Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to her claims for service connection for hypertension and bilateral foot condition.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

With respect to the Veteran's claim of entitlement to service connection for hypertension, the Veteran contends in her January 2009 VA Form 9 that the migraine headaches she suffered in-service were symptoms of her currently diagnosed hypertension.

The Veteran also asserts she was treated with medication for her hypertension immediately following service by her family doctor, Dr. R.J., M.D.  The Veteran indicated that Dr. R.J. has since passed away and that his son, Dr. R.A.J., M.D. has continued prescribing hypertension medication for the Veteran.  The Veteran also stated that Dr. R.A.J. did not retain his father's treatment records of the Veteran; however, she stated that Dr. R.A.J.'s treatment records of her hypertension should be in the claims file.  The Board notes that no treatment records from Dr. R.A.J. are located in the claims file.  The RO twice attempted to obtain Dr. R.A.J.'s medical records in June 2007 and January 2008 and was informed in January 2008 that Dr. R.A.J. treated the Veteran at the Richmond Community Hospital in September 2006.  As such, the RO should obtain all outstanding records of evaluation and/or treatment of the Veteran's hypertension from Richmond Community Hospital from September 2006 to the present.

The Veteran's service medical records indicate she was diagnosed with migraine headaches in February 1981, November 1981, May 1983, August 1983, September 1983 and November 1983.  The Veteran's December 1983 Report of Medical History upon separation indicates she suffered from frequent headaches.  Having said all of this, the Veteran was not diagnosed with hypertension in her pre-induction and separation examinations during active duty service.  Furthermore, the above-referenced service medical records likewise do not indicate a diagnosis of hypertension.

VA treatment records reveal that in April 2007, the Veteran indicated she has been taking blood pressure medication for the past 20 years.  The Veteran's blood pressure reading at that time was 181/100, and as such, she was diagnosed by the examiner with hypertension.  Another April 2007 VA treatment record indicated the Veteran's blood pressure reading was 180/110.  A May 2007 VA treatment record revealed the Veteran's blood pressure to be 180/108 and 158/89.  The Veteran was diagnosed with hypertension in private medical records from Dr. B.L., M.D. dated May 2004, June 2004, August 2004 (blood pressure reading was 160/100), November 2004 and February 2006.  The Veteran was also diagnosed with hypertension in a February 2006 private medical record from Dr. S.D., M.D. whereby her blood pressure reading was 180/100. 

Based on the VA treatment records and private medical records listed above, the Veteran has a current diagnosis of hypertension.  Furthermore, the Veteran has repeatedly stated that she has had hypertension since her period of active duty service as she asserts her hypertension manifested itself in the form of migraine headaches.  Thus, there is evidence of a current disability and an indication that the Veteran's disability may be associated with service, but no nexus opinion linking the Veteran's disability with her military service.  The record lacks an examination whereby a VA examiner has provided a nexus opinion regarding whether the Veteran's hypertension is linked to her military service.  Accordingly, a remand is required for an examination.

With respect to the Veteran's claim of entitlement to service connection for a bilateral foot condition, the Veteran asserts in her January 2009 VA Form 9 that this condition began during advanced individual training (AIT) and that her foot was placed in a cast for a period of four weeks.  The Veteran further stated that after the cast was removed, she stayed on medical profile and was only able to wear a "Jesus shoe" or sneakers.  The Veteran also maintains that she was unable to wear her military boots, and when she tried to put them on, she found herself back in the infirmary and given a medical profile to wear sneakers.  The Veteran asserts she complained about her feet in 1981 until her discharge in 1983.  The Veteran stated that Dr. R.J. also treated her bilateral foot condition following service, but those medical records are unavailable as Dr. R.J.'s son did not retain those records.

A January 1981 service medical record indicates the Veteran suffered from right foot pain and that her right foot had a low range of motion.  A February 1981 service medical record indicates the Veteran was suffering from right foot pain and an October 1981 service medical record diagnosed the Veteran with pain in her feet.  Finally, the Veteran's December 1983 Report of Medical History indicated she has pes planus and her post service April 1986 Report of Medical Examination in connection with enlistment in the National Guard further indicated she has mild flat feet.

The Veteran's service medical records indicate she suffered from a bilateral foot complaints and the Veteran herself stated she has been suffering from this condition since her service discharge in November 1983.  Thus, there is evidence of a current bilateral foot condition and an indication that the Veteran's disability may be associated with her active duty service, but no nexus opinion linking the Veteran's condition with her military service.  The record lacks an examination where a VA examiner has provided a nexus opinion regarding whether the Veteran's current bilateral foot condition is linked to her military service.  Accordingly, a remand is required for an examination of the Veteran's bilateral foot condition.

The Veteran is hereby notified that it is her responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of evaluation and/or treatment of the Veteran's hypertension by Dr. R.A.J. from Richmond Community Hospital from September 2006 to the present.

2. After completion of the above action, arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of the Veteran's hypertension.  All necessary testing should be conducted.  The Veteran's claims folder, including a copy of this REMAND, should be available to the examiner and reviewed in conjunction with the examination.  This report should include a discussion of the Veteran's documented medical history as well as the Veteran's assertions regarding her symptomatology.

The examiner should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension manifested in, was aggravated by, or is in any way related to, her active military service.  The examiner should specifically address the contention that complaints of headaches in service represented symptoms of hypertension.

Any opinion expressed in the examination report should be accompanied by a detailed written rationale citing to evidence in the claims file and/or sound medical principles.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of her bilateral foot condition.  The examiner should specifically delineate all diagnoses for both the left foot and the right foot.  All necessary testing should be conducted.  The Veteran's claims folder, including a copy of this REMAND, should be available to the examiner and reviewed in conjunction with the examination.  This report should include a discussion of the Veteran's documented medical history as well as the Veteran's assertions regarding her symptomatology.

The examiner should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any bilateral foot condition manifested in, was aggravated by, or is in any way related to, her active military service.  The examiner should specifically address the contention that complaints of foot pain in service represented the onset of a current foot disability.

Any opinion expressed in the examination report should be accompanied by a detailed written rationale citing to evidence in the claims file and/or sound medical principles.

4. Once all of the above actions have been completed, readjudicate the claim.  If the issues on appeal remain denied, a Supplemental Statement of the Case should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

